Opinion by
Mr. Chief Justice Jones,
The granting of an injunction on the complaint in this case was egregious error. It may not even be extenuated as a palpable abuse of discretion. The record afforded no opportunity for an exercise of discretion. The court below should have perceived at once that the complaint was concerned with the same parties, the same subject matter and the same issues as were involved in the former proceeding which was terminated by our final order of December 4, 1958, affirming the order of the court below which had sustained the defendants’ preliminary objection, raising the plaintiffs’ lack of capacity to sue, and dismissed the complaint: St. Peter’s Roman Catholic Parish v. Urban Redevelopment Authority of Pittsburgh, 394 Pa. 194, 146 A. 2d 724.
Following that, counsel for the plaintiffs sought to appeal our final order to the Supreme Court of the United States which, on May 4, 1959, dismissed the appeal and, treating the appeal papers as an application for a certiorari, denied certiorari: 359 U.S. 435. Thereafter, on May 11, 1959, the plaintiffs filed a complaint in equity in the United States District Court for the Western District of Pennsylvania, raising the identical questions previously decided by this court adversely to the plaintiffs, as above indicated. A statutory coui*t was convened to hear and determine the Federal proceeding which, on subsequent motion, the three judge court dismissed on the ground that this court’s above mentioned decision was res judicata of the plaintiffs’ *185lack of capacity to sue. On tlie plaintiffs’ direct appeal from tlie district court’s decree, the Supreme Court of the United States by a decision on April 25, 1960, dismissed the appeal: sub nom. Cerminaro v. Urban Redevelopment Authority of Pittsburgh, 362 U.S. 457.
What the plaintiffs obviotisly hoped to obtain as bolstering for their complaint in the instant suit is an order from the Vatican compelling the Bishop of Pittsburgh Diocese to join therein as a party plaintiff. Thus, they aver in their present bill, as follows: “29. The Bishop of the Pittsburgh Diocese has refused to join as plaintiff or in any other capacity in any action to protect the rights of St. Peter’s Church and of its parishioners. Plaintiffs are making application to the Vatican to instruct the Bishop to take appropriate steps to file or join in an appropriate action to redress the rights of the parishioners. Pending action by the Vatican upon this matter, plaintiffs have joined the present Bishop John J. Wright, as involuntary plaintiff since he is a necessary party. ... 34. Pending receipt of instructions from the Vatican to the Bishop to direct him to institute an appropriate action in the Federal or State Courts or to voluntarily join in this action, it is absolutely vital to the existence of St. Peter’s Church and to the preservation of the rights of the plaintiffs that immediate injunctive relief be granted.”
It was undoubtedly for the reasons set forth in the foregoing averments that the court below presumed to grant the temporary injunction restraining the defendant Urban Redevelopment Authority of Pittsburgh from proceeding with the demolition of St. Peter’s Roman Catholic Parish Church. The course presently being pursued by the plaintiffs furnishes no justification whatever for the action of the court below in *186thwarting, even temporarily, the effect of this court’s final decision which is res' judicata of the plaintiffs’ lack of capacity to sue and of the Bishop’s exclusive power to dispose of this church property. Designating the Bishop as an “involuntary plaintiff”, as the plaintiffs have done in the instant suit, instead of “defendant”, as he was denominated in the former suit, is utterly ineffectual to cure the plaintiffs’ adjudicated lack of capacity to sue. The present complaint is just as defective as was the complaint in the former proceeding. Obviously, therefore, as this suit now stands (and stood below), it is incapable of supporting any affirmative equitable relief even temporarily. That is res judicata in this matter.
Plow then, did the court below come to enjoin the defendants from pursuing the important public work in which they were presently engaged? Merely because of the averments in the complaint that counsel would go to Rome for the purpose of inducing Vatican authorities to order the Bishop of the Pittsburgh diocese to litigate the plaintiffs’ alleged grievances? Incidentally, once before (in 1958) counsel went to Rome for the same avowed purpose, apparently without success. But, however that may be, what the court below did was to grant an injunction without justifiable cause in the prospect that plaintiffs’ counsel would go abroad to seek ecclesiastical aid which, if extended, might possibly, in the mind of the court, furnish justification for the antecedently awarded temporary injunction. An extension of equitable relief, in such circumstances, is of course, unwarranted.
Nor is there any longer a justifiable reason why this litigation should not be conclusively and promptly terminated. The Latin maxim, Interest reipublicae ut sit finis litium, was never more aptly applicable. It is plain beyond cavil that there was no semblance of *187ground for the granting of the temporary injunction which must therefore be dissolved. Vulcanized Rubber & Plastics Co. v. Scheckter, 400 Pa. 405, 162 A. 2d 400 (1960); Herman v. Dixon, 393 Pa. 33, .141 A. 2d 576 (1958).
There is one further matter that cannot be passed over unnoticed and that is the recent conduct of counsel for the plaintiffs, which was nothing less than contumacious. The record discloses that he tiled the plaintiffs’ complaint on June 2, 1960, and obtained the preliminary injunction the same day. Counsel for the defendants appealed to this court on June 4, 1960, from the injunctive order and on June 8, 1960, petitioned us to advance argument of the appeal because of the patent urgency of an early final disposition of the proceeding. Plaintiffs’ counsel filed on June 10, 1960, an answer to the petition for advancement in the course of which he averred that he “. . . was undertaking a trip to Rome on the basis of an appointment with Vatican authorities for the express objective of having the hierarchy of the Roman Catholic Church issue a proper directive to the Bishop of the diocese of Pittsburgh to join in this or a subsequent action . . .” and, further, that he “. . . will be in Rome from and after June 13, 1960, for a period as yet undetermined and therefore will not be able to prepare properly for the argument . . .”. On June 16, 1960, we ordered argument of the appeal advanced to June 30, 1960, in Philadelphia, or, “in the alternative submitted for the court’s decision on the pleadings and briefs in the event counsel for the plaintiff should fail to appear”. At the time and place appointed, only counsel for the defendants appeared. Counsel for plaintiffs'was notably absent; nor did he have anyone appear for him or send any word to the court in extenuation of his absence, although, under the order of the court below, a final hearing on the complaint had been fixed with his evident approval for June 27th in Pittsburgh.
*188Tims, having set the judicial machinery in motion and having obtained an injunction to which his clients Avere manifestly not entitled, counsel for the plaintiffs, by his Avilful and deliberate absenting of himself, assumed to interfere Avith the orderly process of this court’s appellate jurisdiction. Such conduct Avas plainly reprehensible and must not be repeated. It is, of course, proper and desirable for an attorney to act zealously in behalf of his clients’ interests but he owes no less a duty to the court whose jurisdiction he has invoked, whether directly or indirectly. The oath he takes upon admission to the bar is that he will act “Avith all good fidelity, as Avell to the court as to the client. . .”
The order of the court beloAV is reversed, the injunction dissolved, and the complaint dismissed, at the plaintiffs’ costs.